DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment file 02/22/22 (“Amend.”), in which: claims 1, 6, 9, 10, 15 and 18 are amended; claims 2-5, 7, 8, 11-14, 16, 17, 19 and 20 are cancelled; and the rejection of the claims are traversed.  Claims 1, 6, 9, 10, 15 and 18 are currently pending an Office action on the merits follows.

Reasons for Allowance
Claims 1, 6, 9, 10, 15 and 18 are allowed.  The following is the Office's statement of reasons for allowance:
As to claims 1 and 10, the prior art of record fails to teach or suggest: a pixel driving circuit and a display device with a pixel driving circuit comprising the structure and operation as cited in the above claims.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1, 6, 9, 10, 15 and 18 are allowable over the prior arts of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2017/0116925 to Lee discloses similar pixel circuit, but not the exact structure and operation as cited in claims 1 and 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD M DICKE whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693